     Case 1:21-cv-00051-DAD-SKO Document 12 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   GEORGE AVALOS,                                    No. 1:21-cv-00051-DAD-SKO
10                       Plaintiff,
11            v.                                       ORDER DIRECTING THE CLERK OF THE
                                                       COURT TO CLOSE THE CASE
12   J.F. DESMOND FAMILY LIMITED
     PARTNERSHIP, et al.,                              (Doc. 11)
13
                         Defendants.
14

15

16
              On March 12, 2021, Plaintiff filed a Notice of Voluntary Dismissal with Prejudice, in
17
     which he notifies the Court of the dismissal of this action with prejudice. (Doc. 11.) Plaintiff
18
     filed this notice before the opposing parties served either an answer or a motion for summary
19
     judgment. As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to
20
     Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL
22
     CLOSE the case.
23

24   IT IS SO ORDERED.
25

26
     Dated:        March 15, 2021                                  /s/   Sheila K. Oberto        .
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
